TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00316-CV



        Debbie Desmond; Dennis Davis, Individually and d/b/a Aqua Tech Marine;
                  and Aqua Tech Marine Industries, Inc., Appellants

                                                 v.

                        Wanda Mabry, Roy Mabry, Marquette Mabry, and
                                Mary Sue Wheeler, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. GN203092, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On December 17, 2004, this Court notified appellants that their brief was overdue and

instructed appellants to respond to our notice in ten days or face dismissal for want of prosecution.

See Tex. R. App. P. 38.8(a)(1). To date, appellants have not filed a brief or responded in any way

to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b), (c).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: January 28, 2005